Title: To James Madison from James Monroe, 13 December 1807
From: Monroe, James
To: Madison, James



Dear Sir
Norfolk Decr. 13. 1807.

I arrived here to day, with my family in the American ship the Augustus in 28: days from Portsmouth.  It is my intention to set out for Richmond without delay, & leaving my family there, to proceed thence to Washington, for the purpose of giving you all the information in my power respecting our affairs with the British government.  We are much exhausted by fatigue & sickness on the voyage, & there will be difficulty in getting the means of conveying us to Richmond with any  of comfort, so that I do not expect to leave this till tuesday or to be able to move with much rapidity till I leave that place, but you may be assured, that I will be with you as soon as I can.
I had expected to hear on my arrival that  persued by Dr. Bullus in the Revenge, & Mr. Rose who it was reported at Portsmouth had sailed  days before me, but I find that neither of them has reached the Chesapeake, to wh. each was destined.  I sent by him a copy of my dispatch by Dr. Bullus, & of some subsequent communications, comparatively of inferior importance; between Mr. Canning & myself on the subject of it, & Mr Pinkney & I sent you a copy of Mr Cannings letter to us in reply to our letter to him in obedience to yr. instructions by Mr. Purviance, and we also communicated to you what had passed in an interview with him (at his request for the purpose of asking explanations on certain parts of our letters) relative to the late proclamation of our govt. concerning impressments.  We thought it important that you shod. be acquainted with his observations on the latter subject, before the arrival of Mr. Rose; and as there was reason to presume that he wod. get here before me or indeed any other opportunity that offerd, deemd it expedient to make him the bearer, of that dispatch.  I shod. send you those papers by the mail, but as I left the ship with most of my baggage in the road, it is not in my power to do it at present.  I will however not fail to bring them with me.  According to present appearances I shall be at Washington on Sunday next or monday week at the latest, tho I will be there sooner if in my power.
I beg you to present my respectful compliments to the President & to inform him that I have brought the instruments which he desired me to obtain of Jones in London, & shall send them to Richmd. with my baggage, when they will be disposed of according to his desires.
I write you this in haste merely to apprize you of my arrival, to give you some idea of the communications wh. have already been forwarded to you, & of my intention to set out & get to Washington for the purpose of adding any other in my power as soon as possible.  We beg you to present Mrs. Monroe & our daughters best respects to Mrs. Madison.  I am Dear Sir very truly yours

Jas. Monroe

